Citation Nr: 1641529	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of yellow fever.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral ankle condition.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for flatfeet.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye condition.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

10.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to PTSD.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and ADHD (Attention Deficit Hyperactivity Disorder).

12.  Entitlement to service connection for a skin disorder.

13.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss; and entitlement to service connection for a sleep disorder to include sleep apnea, an acquired psychiatric disorder other than PTSD to include ADHD, a skin disorder, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal on the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for residuals of yellow fever, a bilateral ankle condition, flatfeet, an eye condition, and hypertension, was requested.

2.  A November 2006 rating decision denied service connection for PTSD.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

3.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating that claim.

4.  The November 2006 rating decision denied service connection for a skin disorder.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

5.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder, and raises a reasonable possibility of substantiating that claim.

6.  The November 2006 rating decision denied service connection for tinnitus.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

7.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating that claim.

8.  Resolving reasonable doubt in the Veteran's favor, the Veteran has been diagnosed with PTSD which is related to verified in-service combat experiences.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for residuals of yellow fever, a bilateral ankle condition, flatfeet, an eye condition, and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The November 2006 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The November 2006 rating decision that denied entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The November 2006 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

7.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claims, the Board concludes that there is no prejudice in the Board adjudicating his claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims and granting entitlement to service connection for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the June 2016 hearing, the Veteran withdrew his appeal on the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for residuals of yellow fever, a bilateral ankle condition, flatfeet, an eye condition, and hypertension, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals to reopen claims for entitlement to service connection for residuals of yellow fever, a bilateral ankle condition, flat feet, an eye condition, and hypertension, and they are dismissed.


III.  New and Material Evidence

Legal Criteria

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for PTSD

The Veteran asserts that he is entitled to entitlement to service connection for PTSD due to stressors during active military service in Vietnam.  The Veteran's original claim for entitlement to service connection for PTSD was denied in a November 2006 rating decision.  The RO found that the Veteran did not have a diagnosis of PTSD based on verified stressors.

Since the last final rating decision in November 2006, additional information regarding the Veteran's in-service stressors has been added to the claims file.  The new evidence includes photos of the Veteran supporting his stressor statement that he witnessed a suicide bomber in Vietnam.  The evidence also includes a June 2010 letter from a private psychologist indicating that the Veteran has a diagnosis of PTSD based on his experiences in Vietnam.  Additionally, a January 2011 private opinion indicates the Veteran has an Axis I diagnosis of PTSD, based on a full examination.  A May 2011 VA treatment record states the Veteran has a diagnosis of PTSD.  

The Board finds that the new evidence is material, as it relates to a previously unestablished fact, that the Veteran has a diagnosis of PTSD that is related to a verified in-service service stressor, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for PTSD is reopened.  

Skin Disorder

The Veteran asserts that he has a skin disorder due to exposure to Agent Orange in Vietnam.  In a November 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a skin condition.  The RO stated that the claim was denied because the medical evidence failed to show that the Veteran had a disability that has been clinically diagnosed and plausibly related to military service.  The Veteran did not appeal the November 2006 rating decision and it became final.

Since the November 2006 rating decision, new evidence has been added including the July 2010 letter from a private psychologist.  In the letter, the psychologist stated that the Veteran's dermatologist has diagnosed "long-standing skin problems to be caused by PTSD."  The July 2010 private psychological evaluation notes the Veteran has skin related stress problems.  Additionally, in July 2016, the Veteran has submitted current photos appearing to indicate he has a skin condition.  As the new evidence indicates the Veteran has been diagnosed with a skin condition that is related to a service-connected disability, and therefore relates to an unestablished fact, the evidence is material.  As new and material evidence has been received, the claim for entitlement to service connection for a skin disability is reopened.

Tinnitus	

The Veteran asserts that he has tinnitus, secondary to bilateral hearing loss.  In the November 2006 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  The RO found the Veteran had not been diagnosed with tinnitus.  The Veteran did not appeal the decision and it became final.

Since the last final rating decision in November 2006, the new evidence of record includes the October 2010 audiological examination.  The examination report reflects that the Veteran has a diagnosis of tinnitus.  As the Veteran had not been diagnosed with tinnitus at the time of the last final rating decision, the Board finds the evidence is new and material.  It relates to a previously unestablished fact, that the Veteran has a diagnosis of tinnitus.  As new and material evidence has been received, the claim for entitlement to service connection for tinnitus is reopened.

III.  Service Connection

PTSD

The Veteran asserts that he is entitled to service connection for PTSD.  For the reasons that follow, the Board finds that service connection for PTSD is warranted.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2015).

The Veteran's service personnel records indicate he participated in the Vietnam Counter Offensive Phase III and the TET Counter Offensive campaigns.  The Veteran served in Vietnam from July 1967 to April 1969.  The Veteran was a wheel vehicle mechanic and senior vehicle repairman.  A March 1968 Commendation of Unit indicates the Veteran's unit participated in combat in January 1968.  Therefore, the Veteran's service personnel records verify that experienced combat in Vietnam.

The Veteran asserts that he has PTSD as a result of his in-service combat experiences, including a suicide bomber.  See Hearing Transcript at 6.  The Veteran submitted a photo of him holding the decapitated head of the suicide bomber.earing Hear  The Veteran has also asserted that he was sexually assaulted in service.  This stressor has not been verified.  However, the Board finds the Veteran's stressor of combat experiences has been verified.  

In a July 2010 letter, a private psychologist, Dr. D.L.G., found the Veteran met the DSM-IV criteria for PTSD based on stressors of experiencing, witnessing and being confronted with repeated events that involved actual and threatened death, serious injury, and threat to physical integrity of his self and his squad.  Dr. D.L.G. noted the Veteran's response involved intense fear, helplessness and horror.  The diagnosis was based on a thorough examination and review of the Veteran's service treatment records.  The private psychologist provided a full rationale for the opinion.  Therefore, the Board finds the private opinion to be highly probative.

The Veteran was afforded a VA mental examination in October 2010.  The VA examiner noted the Veteran had a verified stressor of combat experience causing intense fear.  However, the VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD.  The VA examiner stated that there was an over endorsement of symptoms suggestive of PTSD.  On objective examination, the Veteran exhibited no distress and no signs of sleep deprivation.  He exhibited intact attention and concentration.  The VA examiner found the Veteran had an Axis I diagnosis of alcohol abuse, unspecified.  In the rationale, the examiner noted that there was no objective evidence of a functional impairment socially, occupational, academically or in his activities of daily living based on a mental disorder.  The examiner stated the Veteran's academic and occupational performance did not represent a change from baseline prior to military service.  He reported he wanted to be away from home because his father was emotionally, physically and sexually abusing him.  

In a January 2011 private psychological examination report, a private examiner, Dr. L.K., found that the Veteran had Axis I diagnoses of a cognitive disorder, not otherwise specified; PTSD; ADHD, combined type; and depressive disorder, not otherwise specified.  The diagnosis was based on a full examination of the Veteran and Dr. L.K. provided a rationale for the opinion.  Therefore, the Board finds the opinion to be probative.

A May 2011 VA mental treatment record indicates the Veteran had "probable PTSD."  A June 2011 VA treatment record indicates the Veteran had PTSD.  The VA psychologist noted records indicating the Veteran had served in combat in Vietnam were reviewed.

A September 2014 VA Administrative note from a VA psychologist indicates the Veteran had been diagnosed and had been receiving treatment for PTSD in the VA clinic since 2011.  

In a June 2016 statement, Dr. D.L.G. stated that "It is my opinion that it is certainly most likely that [the Veteran's] PTSD is entirely related to his military service.  This was further exacerbated by sexual assault and battery by a superior officer while serving in Vietnam."  The Board notes that the Veteran's claimed stressor of military sexual trauma (MST) has not been verified.  However, the statement from Dr. D.L.G. indicates the Veteran has a diagnosis of PTSD based on military service, other than the claimed MST.  Her statement is consistent with her previous statement from July 2010 indicating the Veteran had PTSD based on his combat experience causing intense fear, helplessness and horror.  

Based on a thorough review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD based on his exposure to combat in service.  The Board finds the Veteran's stressor relating to fear of hostile military or terrorist activity during his service in Vietnam has been verified.  Although the October 2010 VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD, the Veteran was diagnosed with PTSD based on his verified in-service stressor by the July 2010 private psychologist, and January 2011 private psychologist.  The Veteran's VA treatment records also indicate he has been diagnosed with PTSD by VA psychologists.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for PTSD, based on the Veteran's fear of hostile military or terrorist activity during his service in Vietnam.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of yellow fever is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement  to service connection for a bilateral ankle condition is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for flatfeet is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye condition is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a skin disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for PTSD is granted.


REMAND

Acquired Psychiatric Disorder

The Board notes that although the claim was adjudicated by the RO as a claim for entitlement to service connection for PTSD, the Veteran has also been diagnosed with ADHD and asserts that it is related to service.  Therefore, the claim is properly characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and ADHD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although the Board has granted entitlement to service connection for PTSD, the Veteran has been diagnosed with other acquired psychiatric disorders, including ADHD.  Therefore, the claim must be remanded for a VA examination to determine whether the Veteran's has other psychiatric disorders that are related to service or PTSD.  



Skin Disorder

The Veteran asserts that he has a skin disorder due to exposure to Agent Orange, or secondary to PTSD.  The July 2010 private psychological evaluation indicates the Veteran has skin related stress problems.  The record indicates the Veteran may have a skin disorder related to PTSD.  The Veteran's April 1969 separation report of medical history also noted that he had a history of "tumor, growth, cyst, cancer."  The Veteran has not received a VA examination addressing the etiology of his skin disorder.  As the evidence indicates the Veteran may have a skin disorder that is related to service or a service-connected disability, the Board finds the claim must be remanded for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Additionally, the Veteran had his representative have referenced records from Dr. H. diagnosing him with a skin disorder.  The records do not appear to be in the claims file.  Therefore, an attempt must be made to obtain all of the private treatment records from Dr. H. relating to the Veteran's skin disorder.

Whether there is New and Material Evidence to reopen a claim for Bilateral Hearing Loss

The Veteran has asserted that he has bilateral hearing loss as a result of exposure to loud noise in service.  In the November 2006 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The RO found the Veteran had not been diagnosed with a bilateral hearing loss disability.  The Veteran did not appeal the decision and it became final.  The current evidence of record does not include a diagnosis of a bilateral hearing loss disability.  An October 2010 VA audiologist found the Veteran's test results were not reliable and were not suitable for rating purposes.  The VA examiner stated "the test results were strongly suggestive of a non-organic hearing loss/hearing loss component."  As the claim is being remanded for new records and development that may be relevant to the issue of whether new and material evidence has been received to reopen a claim for bilateral hearing loss, the claim must also be remanded.

Tinnitus

The Veteran asserts that he has tinnitus secondary to bilateral hearing loss.  At an October 2010 VA audiological examination the Veteran stated that he has had tinnitus with onset in Vietnam.  The examination report does not indicate whether the Veteran has experienced tinnitus symptoms since service.  The Veteran's service treatment records do not note any reports of tinnitus.  Although the VA examiner was asked to provide an opinion as to whether the Veteran's tinnitus was related to service, the VA examiner did not provide an opinion as his hearing test results were unreliable.  The Board finds the VA examination is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Veteran has asserted that he experienced the onset of tinnitus in Vietnam, and he was exposed to loud noise in service, a VA audiological examination is necessary to address the etiology of the tinnitus.  

Sleep Disorder

The Veteran asserts that he has a sleep disorder, secondary to PTSD.  A May 2011 VA treatment record notes that the Veteran is on a CPAP (continuous positive airway pressure) for obstructive sleep apnea (OSA).  The July 2010 private psychological evaluation indicates the Veteran has sleep disorders that may be related to his PTSD.  As the evidence indicates the Veteran may have a sleep disorder that is related to PTSD, a VA examination is necessary to address the etiology of his sleep disorder.  See McLendon, 20 Vet. App. at 84.

Additional Records

The Veteran testified that he is receiving mental health treatment at VA.  See Board Hearing Transcript at 11-12.  The Veteran's complete VA treatment records have not been associated with the claims file.  The VA treatment records in the claims file date from May 2010 to June 2011.  As the records are relevant to the Veteran's claims, the Board requests his complete records from prior to May 2010, and from June 2011 to present.


The October 2010 VA audiological examination report indicates the Veteran reported that he had a head injury with loss of consciousness from a jeep wreck in Vietnam.  The Veteran stated that he was admitted to the hospital for a high fever in Vietnam.  The Veteran's service treatment records are in the claims file, but they appear to be incomplete.  The records only include his entrance and separation examination reports, reports of medical history, and immunization record.  Therefore, an attempt should be made to obtain any additional service treatment records, including the reported hospitalization in Vietnam following a jeep wreck.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from prior to May 2010, and from June 2011 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Obtain all of the Veteran's service treatment records, including any hospitalization records in Vietnam following a jeep wreck.  If necessary, obtain clarification from the Veteran as to the exact dates of his hospitalization.  All efforts to obtain these records must be documented in the claims file.

3.  Contact the Veteran to clarify his private treatment for a skin disorder by Dr. H.  Provide the Veteran with a medical release form and request that he execute it authorizing VA to obtain any private medical records related to treatment for his skin disorder, and any other claimed conditions.  If the Veteran provides a release, VA should attempt to obtain the records.  All efforts to obtain these records must be documented in the claims file.

4.  Then, schedule the Veteran for a VA examination to address the following:

(a)  Identify all acquired psychiatric disorders, other than PTSD, to include ADHD.

(b)  Provide an opinion as to whether the Veteran has an acquired psychiatric disorder, other than PTSD, to include ADHD, that is at least as likely as not (a 50 percent or greater probability) related to service, or caused or aggravated by service-connected PTSD.

The VA examiner should review the claims file.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  

5.  After completion of steps 1 through 3, schedule the Veteran for a VA examination to address the following:

(a)  Identify all skin disorders present.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder identified is related to service, to include due to exposure to Agent Orange.

(c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder identified is caused or aggravated by service-connected PTSD.

The VA examiner should review the photographs submitted by the Veteran in July 2016 showing a skin condition.

The VA examiner should review the claims file.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  

6.  After completion of steps 1 through 3, schedule the Veteran for a VA examination to address the following:

(a)  Identify all sleep disorders present, to include sleep apnea.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep disorder identified, to include sleep apnea, is related to service.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep disorder identified, to include sleep apnea, is caused or aggravated by PTSD.

The VA examiner should review the claims file.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  

7.  After completion of steps 1 through 3, schedule the Veteran for a VA audiological examination to address the following:

(a)  Identify whether the Veteran has bilateral hearing loss.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has bilateral hearing loss that is related to service, to include exposure to loud noise.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to service, to include exposure to loud noise.

(d)  If the VA examiner determines that the Veteran has bilateral hearing loss that is related to service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is caused or aggravated by bilateral hearing loss.

The Board notes that the VA examiner should assume that the Veteran was exposed to hazardous noise during combat in service.

The VA examiner should review the claims file.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  

8.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


